Citation Nr: 1713199	
Decision Date: 04/05/17    Archive Date: 04/26/17

DOCKET NO.  06-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for focal seizures as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia.

(The issue of entitlement to service connection for residuals of a cerebrovascular accident is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied, in pertinent part, the Veteran's claim of service connection for focal seizures as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia (which was characterized as a service connection claim for focal seizures as secondary to service-connected depressive neurosis, organic brain disorder, and dementia).  The Veteran disagreed with this decision in November 2004.  He perfected a timely appeal in August 2006.  A videoconference Board hearing was held at the RO in July 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in October 2011.

In February 2012, May 2013, and in June 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records, his Social Security Administration (SSA) records, and obtain medical opinions concerning the contended etiological relationship between his focal seizures and active service.  The requested treatment records subsequently were associated with the claims file.  The AOJ documented its attempts to obtain the Veteran's SSA records.  And the requested medical opinion evidence also was associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he was physically assaulted in April 1979 and sustained a skull fracture with loss of consciousness, brain contusion, and amnesia; these records also show that he was hospitalized for 21 days after being assaulted.

2.  The record evidence shows that the Veteran experienced a cerebrovascular accident (or stroke) in approximately 1994 and began experiencing seizures thereafter.  

3.  The record evidence shows that the Veteran's seizures are well-controlled with medication and he reported being seizure-free for 3 years in December 2010.

4.  The record evidence shows that the Veteran's focal seizures are not related to active service or any incident of service, including as due to an in-service head injury or a service-connected disability.



CONCLUSION OF LAW

Focal seizures were not incurred in or aggravated by active service, including as due to an in-service head injury or as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in February 2012 and in September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  

As noted in the Introduction, pursuant to the Board's remands, the AOJ attempted to obtain the Veteran's complete SSA records.  In response to a request for these records, SSA notified the AOJ in September 2013 that these records had been destroyed.  The AOJ subsequently concluded in a November 2013 formal finding that these records were no longer available and further attempts to obtain them would be futile.  The Board agrees with this finding and concludes that any further attempts to obtain these records would be futile.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (defining futile for purposes of VA's duty to assist).

The Veteran also was provided with an opportunity to submit medical authorizations for VA to attempt to obtain additional evidence from several identified private clinicians in the Board's most recent remand in June 2015.  There is no record of a response from the Veteran or his service representative to correspondence from the AOJ soliciting these authorizations.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  As noted in the Introduction, pursuant to the Board's remands, the AOJ also obtained medical opinion evidence as the contended etiological relationship between the Veteran's focal seizures and active service.  Thus, the Board finds the examinations and medical opinions of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that his focal seizures are related to active service.  He specifically contends that an in-service head injury at the time of a physical assault in April 1979 caused or contributed to his post-service focal seizures as a residual of this injury.  He alternatively contends that his service-connected depressive neurosis, organic brain disorder, and dementia (all of which are service-connected residuals of his in-service head injury in July 1979) caused or contributed to his focal seizures.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because focal seizures are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for focal seizures as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia.  The Veteran contends that he incurred focal seizures as a residual of an in-service head injury or, alternatively, a service-connected disability caused or contributed to his post-service focal seizures.  The record evidence does not support the Veteran's assertions regarding an etiological relationship between his focal seizures and active service or any incident of service, including as a residual of an in-service head injury or as due to a service-connected disability.  It shows instead that, although the Veteran suffered a serious head injury while on active service and although service connection is in effect for depressive neurosis, organic brain disorder, and dementia as residuals of this in-service head injury, neither the in-service head injury nor a service-connected disability caused or contributed to his focal seizures.

The Board acknowledges initially that the Veteran's service treatment records show that he suffered a serious head injury while on active service in April 1979.  These records indicate that he was assaulted in a parking lot, sustained a blow to the face, and was found unconscious on the ground.  He was hospitalized for 21 days with a diagnosed concussion, small intraparenchymal left frontal hematoma, left occipital skull fracture, and laceration of upper left lip and chin.  He had a permanent memory loss "for those events immediately preceding [his] assault and is confused regarding [the] period [for] 2 weeks following [his] injury."  An electroencephalogram (EEG) in June 1979 was normal.  The Veteran's small left frontal hematoma had resolved completely on a repeat computerized assisted tomography (CAT) scan in July 1979.  No residual deficits were noted.  A June 1979 neurological consult noted that the Veteran "does not have any seizure-like phenomena or headaches."  At his retirement (or separation) physical examination in September 1981, neurological evaluation of the Veteran showed hyperactive knee jerks which demonstrated sustained clonus bilaterally.  A history of unconsciousness and occipital skull fracture was noted.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's service connection claim for focal seizures as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia.  Although this evidence shows that the Veteran complained of and was treated for seizures since his service separation, they are not related to active service or any incident of service, including as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia.  For example, the Veteran's available VA outpatient treatment records indicate that his seizures are well-controlled with medication.  

On VA brain and spinal cord examination in April 2000, the Veteran's complaints included experiencing "spells where he would suddenly become very perturbed and start cursing."  He was started on Depakote 750 mg.  He reported fewer "spells" after starting this medication.  The diagnoses included seizure disorder.

On VA brain and spinal cord examination in October 2003, the Veteran's complaints included complex partial seizures  "consisting of behavioral outbursts and confusion with no tongue biting [and] no urinary incontinence."  A history of a traumatic brain injury (TBI) in 1979 with subsequent seizure disorder was noted.  His seizures had been treated with various anti-epileptic drugs "with variable success."  His complex partial seizures had decreased in severity over the years but then increased status-post stroke in 1994.  "His last partial complex seizure was approximately four months ago.  He began having right-sided focal seizures in August or September 2002" approximately every other day until starting on Keppra.  He was on Keppra 1500 mg twice daily and valproic acid 500 mg twice daily "and has been focal seizure free."  Physical examination showed full orientation, intact language functions, and intact cranial nerves.  The VA examiner stated that the Veteran's seizures affected his functional status.  The impressions included status-post TBI and status-post stroke with complex partial seizures and focal seizures.  

On VA mental disorders examination in October 2003, the Veteran's complaints included a history of partial complex seizures beginning in 2001 and focal seizures beginning in August 2002.  He had been seizure-free "for nine months with drug treatment."  The VA examiner stated that, following an in-service assault where the Veteran "was beaten unconscious in a fight," he recovered and then retired after completing 20 years of active service.  "Following his discharge, [the Veteran] obtained a master's degree in social work and practiced social work in a local hospital until a rather devastating [cerebrovascular accident] in 1994."  This examiner also stated that the Veteran's cerebrovascular accident "rendered him disabled and he never functioned in society or the work force again."  This examiner stated further that the Veteran had seizures in 2000 and in 2002 "which are now controlled with anticonvulsants."  This examiner concluded that the Veteran "was clearly stable and functioned in society and in the workforce until the [cerebrovascular accident] in 1994."  He also concluded that the Veteran's seizures were not due to his depression or neurosis but were more likely due to his cerebrovascular accident in 1994.  The rationale for this opinion was that the seizures did not start until 30 years after the Veteran's head injury.  The rationale also was that the cerebrovascular accident "was so devastating to his health and wellbeing" that it was the more likely cause of his seizures.

The Board notes that, because it previously found a July 2004 outpatient treatment note from P.M., M.D., and a January 2006 VA examiner's opinion concerning the contended etiological relationship between focal seizures and active service to be inadequate for VA adjudication purposes in its February 2012 remand, none of this evidence was relied upon in adjudicating the Veteran's service connection claim.  The Board also notes that, because it previously found the medical nexus opinion provided by a VA examiner following VA brain and spinal cord examination in June 2006 to be inadequate for VA adjudication purposes in its February 2012 remand, this examination report also was not relied upon in adjudicating the Veteran's service connection claim.

The Veteran testified at his July 2009 Board hearing that, following his separation from service, he earned a Master's Degree in Social Work and worked as a social worker and hospital director until 1994 when he suffered a stroke.  He also testified that he functioned well between his separation from service and when he suffered a stroke.  See Board hearing transcript dated July 13, 2009, at pp. 5-6.  His wife testified that his seizures first presented in 2004.  Id., at pp. 8.  The Veteran also testified that Dr. P.M. concluded that his stroke had exacerbated the seizures that he experienced as a result of his in-service head injury.  The Veteran's wife testified that, without medication, the Veteran had experienced daily seizures and he had not experienced a seizure for over a year since being on medication.  Id., at pp. 10-11.

The Veteran reported that he had been seizure-free for 3 years on VA outpatient treatment in December 2010.

On VA central nervous system diseases Disability Benefits Questionnaire (DBQ) in August 2012, the Veteran's complaints included seizures.  The Veteran's wife stated that, following a stroke in 1994, the Veteran began having right side tonic/clonic contraction with confusion but without loss of consciousness or bowel or bladder function.  She also stated that the Veteran's last seizure was in April 2009.  The Veteran stopped taking Keppra in June 2012.  He reported being physically assaulted in April 1979 and sustaining a left occipital non-displaced skull fracture.  He lost consciousness for less than 2 hours and was confused for 9 days "with total amnesia for event."  He was released from the hospital after 21 days.  He was not cleared for full air traffic controller duties secondary to confusion lasting more than 2 days and was transferred to education specialist.  He worked for 9 years after earning a master's degree in social work until a stroke in October 1994.  A CT scan of the Veteran's head showed bi-frontal and left basal ganglia encephalomalacia from old infarcts, bi-frontal bone findings likely sequela of old trauma covering the bi-frontal encephalomalacia, and bilateral opacification of the underlying frontal sinuses also likely sequela of old trauma.  The VA examiner stated that the Veteran's partial complex (focal) seizures would prevent driving or operating hazardous machinery.  

Following physical examination of the Veteran, the August 2012 VA examiner stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and noted the following facts: (a) the Veteran was assaulted on April 1, 1979, while heavily intoxicated, lost consciousness for less than 2 hours, was admitted to the hospital on April 2, 1979, and was disoriented until the 9th hospital day; (b) he was not declared dead at any time while hospitalized following his assault in April 1979; (c) he had a non-displaced left occipital skull fracture and small intraparenchymatous collection of blood at the base of the left frontal lobe without evidence of a subdural hematoma on an April 1979 CT scan; (d) he had amnesia for the period of 2 weeks prior to this event with intact neurological findings except for memory problems when released from the hospital on April 23, 1979; (e) a follow-up neurology visit in June 1979 showed he was "doing fine" without headaches or seizures and his EEG was normal; (f) he was disqualified for air traffic controller duties secondary to impairment of judgment and intellect lasting more than 48 hours and became an educational specialist; and (g) he got a master's degree in social work in 1985 and worked in that field without problems until a cerebrovascular accident in 1994.  This examiner opined that it was less likely than not that the Veteran's focal seizure disorder was caused or aggravated by his moderate in-service TBI on April 1, 1979.  The rationale for this opinion was the Veteran had a normal EEG and brain CT in June 1979.  The rationale also was that seizures normally occur less than 2 years after a TBI.  The rationale further was a review of medical literature and the VA examiner's training and 34 years' experience as a clinician.  The diagnoses included partial complex seizure.

In a January 2013 addendum to the August 2012 VA central nervous system diseases DBQ, the VA examiner opined that the Veteran's seizure disorder is not caused or aggravated by his service-connected depression or dementia.  The rationale for this opinion was that the Veteran's seizure disorder was caused by the recurrence of a vascular ischemic event.  The rationale also was based on a review of the Veteran's claims file, the previous clinical interview with the Veteran and his spouse in August 2012, and a review of medical literature and the VA examiner's 34 years of clinical experience and training.

The Board notes that, because it previously found a November 2013 VA opinion to be inadequate for VA adjudication purposes in its June 2015 remand, this evidence was not relied upon in adjudicating the Veteran's claim.

In a July 2015 opinion, a VA clinician opined that it was less likely than not that the Veteran's focal seizures were related to active service, including as a result of an in-service head injury or its residuals (service-connected depressive neurosis, organic brain disorder, and dementia).  The rationale was that approximately 40 percent of individuals with post-traumatic epilepsy have onset within 6 months, 50 percent within 1 year, and about 80 percent within 2 years of a head injury.  The rationale also was:

Post-traumatic epilepsy may begin more than 15 years later.  The more severe the head injury, the longer the patient is at risk for late seizures; patients with mild TBI remain at risk for about five years, moderate TBI for 10 years, and severe TBI for 20 years or more.  This Veteran had, at the most, moderate TBI, and his first seizure was 20 years after head injury whose residuals had been stable which is not consistent with late seizure secondary to his moderate head injury in 1979.

The rationale further was a review of relevant medical literature.

In a December 2015 addendum to the July 2015 opinion, the VA clinician opined that it was as likely as not that the Veteran's seizure disorder was secondary to his 1994 cerebrovascular accident because treatment records dated prior to 1997 did not show any symptomatology "raising suspicion of seizure from any other etiology."  This clinician stated that the testimony from the Veteran's spouse concerning the onset of seizures prior to 1994 "is not solid and no qualified medical professional, after objective examination, has objectively concluded that" the Veteran's seizures were secondary to his in-service head injury in 1979.  This clinician also stated that any "speculation" about the asserted nexus between the Veteran's in-service head injury and his seizure disorder lacks a thorough review of the details of the initial injury in 1979, a thorough review of the medical records, and the lack of any clear documentation of any reported seizure-like activity until after his cerebrovascular accident in 1994.

The VA clinician also opined in December 2015 that it was less likely than not that the Veteran's seizure disorder was caused by or a result of his in-service head injury in 1979.  The rationale for this opinion was that there was "clear documentation of that injury resolving within a 6-month period except for some cognitive issues."  The rationale also was that the Veteran "remained at risk for seizures from the moderate head injury" in 1979 only for 10 years.  The rationale further was that the testimony from the Veteran's spouse concerning the onset of seizures prior to 1994 "is not solid and no qualified medical professional, after objective examination, has objectively concluded that" the Veteran's seizures were secondary to his in-service head injury in 1979.

In a July 2016 opinion, another VA clinician opined that the Veteran's seizures were at least as likely as not related to his 1994 cerebrovascular accident and were less likely than not related to his in-service head injury in 1979.  The rationale for this opinion was that the Veteran was able to earn a Master's degree and work for many years following service.  The rationale also was that a June 1979 EEG and CT of the Veteran's brain were normal.  The rationale further was that brain studies following his 1994 stroke were consistent with a left basal ganglia stroke and small vessel ischemic changes  which were consistent with his stroke symptoms.  "No seizures occurred until after his stroke."

The Veteran contends that his focal seizures are related to active service, either as a residual of an in-service head injury incurred in 1979 or as due to service-connected depressive neurosis, organic brain disorder, and dementia.  The record evidence does not support the Veteran's assertions regarding an etiological relationship between his focal seizures and active service or any incident of service, including as a residual of an in-service head injury or as due to a service-connected disability.  It shows instead that, although the Veteran was diagnosed as having and treated for focal seizures many years after his service separation, they are not related to active service or any incident of service.  The evidence demonstrates that, following a serious in-service head injury in 1979, the Veteran did not experience seizures as a residual of this injury and, more importantly, made a full physical recovery.  It also suggests that, although the Veteran initially experienced seizures many years after service separation, they worsened considerably after a post-service stroke in 1994 until being brought under complete control with medication.  The Veteran himself reported on VA examination in October 2003 that he began experiencing focal seizures in approximately August or September 2002, almost 21 years after his service separation in October 1981.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The competent medical opinion evidence of record also does not support granting the Veteran's service connection claim for focal seizures.  As the VA clinician stated in December 2015, "no qualified medical professional, after objective examination, has objectively concluded that" the Veteran's seizures were secondary to his in-service head injury in 1979.  This clinician also noted that the contended etiological relationship between the Veteran's focal seizures and active service could not be supported objectively by a thorough review of the medical evidence, including the full details of the Veteran's initial in-service head injury in 1979, and any opinion to the contrary suggesting such an etiological relationship was "speculation."  And it is well-settled that an opinion relying on speculation is insufficient to support granting service connection.  See, for example, Warren v. Bloom v. West, 12 Vet. App. 185 (1999); Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  All of the VA examiner's opinions of record dated in October 2003, August 2012, January 2013, July and December 2015, and in July 2016 support finding that the Veteran's focal seizures are not related to active service as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia.  The October 2003 VA mental disorders examiner specifically found that the Veteran's focal seizures were not due to his service-connected depressive neurosis.  The August 2012 VA examiner specifically found after examining the Veteran in August 2012 (and in a January 2013 addendum opinion) that his focal seizures were not due to his in-service head injury.  A different VA clinician opinion in July 2015 and in a December 2015 addendum that the Veteran's focal seizures were not due to active service as a residual of an in-service head injury or as due to a service-connected disability.  Finally, another VA clinician again opined in July 2016 that the Veteran's focal seizures were not due to his in-service head injury.  Critically, all of the VA examiner's opinions of record were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for focal seizures.  In summary, the Board finds that service connection for focal seizures as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of focal seizures have been continuous since service.  He asserts that he continued to experience symptoms relating to focal seizures after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of focal seizures after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of focal seizures since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of focal seizures.  Specifically, the service separation examination report reflects that the Veteran's in-service head injury was noted along with his hospitalization and full post-injury recovery but only hyperactive knee jerks were found on neurological examination and there was no indication that the Veteran had experienced seizures at any time following his noted in-service head injury.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The Board again notes that the post-service medical evidence does not reflect complaints or treatment related to focal seizures for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1981) and initial reported symptoms related to seizures in approximately 2002 (a 21-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including depressive neurosis, organic brain disorder, and dementia, all of which were residuals of his in-service head injury.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to seizures.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for a brain injury, amnesia, and emotional problems, all of which he related to his in-service head injury, at his discharge from active service in October 1981 but did not claim service connection for focal seizures or make any mention of any seizure symptomatology.    

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reports that his symptoms began in service.  He subsequently reported on VA mental disorders examination in October 2003 that his partial complex seizures began in 2001 and his focal seizures began in August 2002.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between focal seizures and active service as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

ORDER

Entitlement to service connection for focal seizures as a residual of an in-service head injury or as due to service-connected depressive neurosis, organic brain disorder, and dementia, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


